IN THE SUPREME COURT OF PENNSYLVANIA

In   the Matter of                         :   No. 2376 Disciplinary Docket No. 3

CAROL SHINER ROSENBLOOM                    :   Board File No. C4-17-205

                                               (Court of Common Pleas of Allegheny
                                           :   County, Orphans' Court Division, No. 4661
                                           :   of 2016)

                                           :   Attorney Registration No. 38570

                                           :   (Allegheny County)

                                        ORDER


PER CURIAM


         AND NOW, this 22nd day of May, 2017, having been adjudged an incapacitated

person in the Court of Common Pleas of Allegheny County, Orphans' Court Division,

Carol Shiner Rosenbloom is immediately transferred to inactive status pursuant to

Pa.R.D.E. 301(c), for an indefinite period and until further Order of the Court.

Respondent shall comply with all of the provisions of Pa.R.D.E. 217.